I am honoured to address the General Assembly on behalf of the people and the Government of the Dominican Republic. At the outset, I would like to apologize on behalf of Mr. Danilo Madina Sánchez, President of the Dominican Republic, for his absence from the debate, as he has had to return to our country to deal with Hurricane Maria.
Our meeting this week coincides with the devastating season of natural disasters that our region has been enduring for nearly a month with terrible consequences. The disasters have also spread to Mexico, which has been hit by two destructive earthquakes, and the southern United States, viciously punished by Hurricane Harvey. In the catalogue of human suffering caused by Hurricane Irma, that of Antigua and Barbuda stands out, particularly Barbuda, 90 per cent of whose infrastructure has collapsed, according to its Prime Minister, Gaston Browne. Hardly had Irma’s devastating winds dropped than Maria arrived, leaving a new trail of destruction and death, inflicting a direct hit first on Dominica and today on its neighbour Puerto Rico, causing great destruction and damage.
We take this opportunity to express our solidarity with Puerto Rico, which is also our neighbour, as well as with all the countries affected. The people of the Dominican Republic offer their deepest sympathy for the destruction and the large numbers of victims. Accurate figures for the damage done on Saint Barthélemy, Saint Maarten, Anguilla, the Virgin Islands, Tortola, Turks and Caicos, Puerto Rico, the Dominican Republic and especially Florida and Cuba, have yet to be determined. However, we can say that they have suffered substantial damage, that recovery will take years and that, tragically, valuable lives have been lost.
To give Member States an idea of how severely we have been affected, despite the lack of definitive figures, I can say that the material losses caused by this hurricane season alone far exceed the gross domestic product of the Dominican Republic. We often focus on material damage and ignore the human suffering caused by such disasters, whose lethal power has been aggravated by climate change. The statistics are striking, but they cannot reflect the pain of the victims, their desolation at seeing so much work ruined and so many efforts, visions and dreams lost. It is not just houses that have been lost, it is homes. Material damage has been done, but above all, lives have been shattered.
We must recognize the inherent dangers of climate change, which are far more significant in the context of the geography of the Caribbean. Our economies, our way of life and our potential for development are in jeopardy. The vulnerability of the Caribbean and of the Dominican Republic poses a risk that we cannot face alone. While our country was fortunate enough not to suffer human losses during the recent passage of Hurricane Irma, we are aware that, like every Caribbean island, we will always be vulnerable to this type of phenomenon.
That reality impels us to once again draw the Assembly’s attention to the crucial importance of joining forces to confront such threats. It compels us to act in a responsible and united way to defend the lives of our people. And I would like to be extremely clear on this point. The messages of solidarity and the humanitarian aid that always follow such disasters are not enough. Nor is it enough to sign agreements on climate change. There is an urgent and critical need to act coherently on those agreements in order to advance a united agenda and set concrete plans in motion.
We are facing a growing problem that knows no borders and requires the cooperation and solidarity of all of us, but especially the most developed and most powerful countries. We are facing a reality that will oblige us to act as responsibly as we can if we do not want to go on lamenting the consequences. That is why my country is once again proposing to the Assembly that we create a special fund for dealing with this type of disaster and for prevention and early warning, which will help us save lives. If we want to see an example of how economic resources can help to mitigate the damage done by natural phenomena, we need only look at the United States. After the most recent hurricanes, its Government, which has the necessary resources, immediately made $15 billion available for rebuilding its affected states, thereby providing its citizens with the help they needed. Conversely, there is no way that vulnerable areas such as the island region of the Caribbean can cope with the devastation that such phenomena inflict on our peoples and countries.
As an example, take my own country, the Dominican Republic. This year, natural phenomena in the form of rains and floods have damaged thousands of kilometres of highways and roads, resulting in substantial losses. Dozens of bridges have collapsed and miles of retaining walls and irrigation canals have been destroyed. Thousands of acres of mixed farmland that are vital to keeping our people fed every day have been lost. In addition, among much other damage, hundreds of homes have been destroyed, not counting those hit by Hurricane Irma. We have spent more than $500 million on rescue and relief operations just in the past few months.
We are therefore concerned about the fact that similar, or even more powerful, events resulting from climate change have the potential to set the development of ours and other Caribbean countries back 10 years. I am talking about snatching away a whole people’s happiness and prospects for the future. That is not something we can continue to take lightly. It is in that context that the work of the United Nations and the solidarity between our countries make most sense.
On behalf of all the men, women, children and elderly people who are utterly desperate right now, I urge all of us to seek ways for the United Nations to support Governments that cannot cope on their own in rebuilding their countries in the wake of natural disasters. Let us take the necessary steps to make that aid available and ensure that it reaches those in desperate need. It is part of our responsibility as brother nations. I would also like to call on the countries of the United Nations to reflect anew, and urgently, on what we must do in order to counteract extreme climate events. The scientific evidence for the relationship between natural disasters, man-made change and global warming is quite sufficient. It is time for us to play our part and act to slow down events, or the future will judge us for our total lack of responsibility.
Since the Organization was founded, 72 years ago, our country has been a member of the unique experience in the history of humankind that is its creation. Since then, the United Nations has been a beacon pointing the way to a future of hope. We must never fall into complacency on that road. We know that essential aspects of our civilization, such as peace, security and development, are not gifts that drop from the sky. They are not something that we can take for granted. They are the result of a commitment between our peoples that must be constantly renewed and that we must keep working for. The Dominican Republic is fully committed to that vision and to the search for comprehensive solutions to the challenges facing the international community. We are determined to contribute energetically to building an ever-more democratic, participatory and effective United Nations to help solve our peoples’ real problems.